Case: 19-1011        Document: 9    Page: 1      Date Filed: 01/09/2019           Entry ID: 6224299




                United States Court of Appeals
                                For the First Circuit
                                   _____________________
No.19-1011

                               IN RE: MARTIN GOTTESFELD,

                                          Petitioner.
                                     __________________

                                              Before

                                   Lynch, Kayatta and Barron,
                                        Circuit Judges.
                                     __________________

                                         JUDGMENT

                                    Entered: January 9, 2019

        Pro se petitioner Martin Gottesfeld has filed a petition for writ of mandamus, asking this
court to intervene in a criminal proceeding currently pending before the district court (1:16-cr-
10305-NMG-1). Having carefully reviewed petitioner's filings and relevant portions of the record,
we conclude that the extraordinary remedy of mandamus is not in order. See Cheney v. U.S. Dist.
Court for D.C., 542 U.S. 367, 380-81 (2004) (setting out general mandamus principles). The
petition for writ of mandamus is denied.


                                                       By the Court:

                                                       Maria R. Hamilton, Clerk




cc:
Martin Gottesfeld
Cynthia A. Young
Seth B. Kosto
David J. D'Addio
Amy Harman Burkart
